CAMPBELL STRATEGIC ALLOCATION FUND, L.P. MONTHLY REPORT -NOVEMBER 2011 STATEMENT OF CHANGES IN NET ASSET VALUE Net Asset Value (404,803.617) units on October 31, 2011 $ Addition of 0.000 units on November 30, 2011 0 Redemption of (9,260.103) units on November 30, 2011 ) Offering Cost ) Net Income (Loss) - November 2011 ) Net Asset Value (395,543.514) units on November 30, 2011 $ Net Asset Value per Unit at November 30, 2011 $ STATEMENT OF INCOME (LOSS) Income: Gains (losses) on futures contracts: Realized $ Change in unrealized Gains (losses) on forward contracts: Realized 0 Change in unrealized ) Net Investment Income (Loss) Total income ) Expenses: Brokerage fee Performance fee 0 Operating expenses Total expense Net Income (Loss) - November 2011 $ ) FUND STATISTICS Net Asset Value per Unit at November 30, 2011 $ Net Asset Value per Unit at October 31, 2011 $ Unit Value Monthly Gain (Loss) % % Fund 2011 calendar YTD Gain (Loss) % % To the best of my knowledge and belief, the information contained herein is accurate and complete. /s/ Stephen C. Roussin Stephen C. Roussin Chief Executive Officer Campbell & Company, Inc. General Partner CampbellStrategic AllocationFund, L.P. Prepared without audit Dear Investor, Primary catalysts for the sharp mid-month sell-off in equity prices centered around the ongoing sovereign debt crisis in Europe, negative news out of China, and the U.S. deficit-reduction “super committee’s” failure to reach an agreement.The primary trigger for the sharp late month rally included better than expected U.S. holiday shopping results, a globally coordinated central bank liquidity action, and reports of optimistic economic data in the U.S.While Trend-Following strategies cannot typically manage intra-day and intra-week fluctuations in price action well, the Fund’s model diversity across time horizon and across market segments helped dampen larger potential market losses for the month. In equity indices trading, early in the month the Fund’s longs in the U.S. and Europe were offset by shorts in Asia.As the month progressed, significant volatility in global equity markets caused the Fund’s models to contract and adjust their positioning, leaving marginal room to take advantage of the impromptu rally at month-end. While fixed income trading was strongly positive throughout the month, the risk asset rally at month end generated an abrupt fixed income sell-off, thus diminishing gains from the Fund’s long bond positioning in the sector.A similar phenomenon occurred in the currency sector as the U.S. Dollar rally caused the Fund’s models to increase their long positioning, only to see an unexpected policy decision force the U.S. Dollar lower in the last days of the month. Commodity prices also experienced dramatic fluctuations.The Fund’s short positioning in natural gas yielded substantial gains; however, the sector as a whole finished in the red with losses coming primarily in precious metals. Trend-based systems need linear, directional volatility to profit.Volatile price action is difficult to manage; however, the Fund’s risk posture is steady and positioned to benefit when trends re-emerge. Please do not hesitate to call us if you have any questions. Sincerely, Stephen C. Roussin Chief Executive Officer Campbell & Company, Inc. General Partner Campbell Strategic Allocation Fund, L.P
